TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-05-00678-CV


In re Wanda F. Look, as Trustee of the Dwight Look Revocable Trust and 
as Independent Executor of the Estate of Dwight Look, Deceased




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


O R D E R


		Relator Wanda F. Look, as trustee of the Dwight Look Revocable Trust and as
independent executor of the Estate of Dwight Look, and real party in interest, Marion Look-Jameson,
individually and as guardian of the Estate of Robert Look Jameson, have filed a Joint Emergency
Motion for Limited Lifting of Stay.  They ask this Court to lift its November 10, 2005 stay order to
enable them to dismiss claims between them.  We grant the motion.
		This Court hereby lifts its November 10, 2005 stay order for the purpose of allowing
the parties (1)  to obtain probate court approval for Marion Look-Jameson to enter into a settlement
agreement on behalf of Robert Jameson and (2)  to permit the subsequent dismissal of all claims
between the parties in trial court proceedings and in this Court.
		Ordered August 10, 2007.


 
						G. Alan Waldrop, Justice
Before Chief Justice Law, Justices Pemberton and Waldrop